OPINION of the Court, by
Ch. J. Boyle
This wan an action, of assumpsit, in which the plaintiffs alleged in their declaration a cause of action within the jurisdiction of the court; but the jury, upon a writ of inquiry, having assessed the damages to a sum less than that of which the court below have by law jurisdiction, that court, on the motion of the defendant, arrested the judgment for the plaintiffs, and gave judgment in favor of the defendant for costs ; to which judgment the plaintiffs have prosecuted this writ of error.
This question of jurisdiction was fully considered in the cases of Singleton vs. Madison, (vol. 1, 345) Hume vs. Ben, (vol. 1, 403) and according to the doctrine in those cases, to which we are still disposed to'adhere, the judgment of the court below was clearly erroneous.
Wherefore it is considered by the court that the judgment of the circuit court aforesaid be reversed, that the cause be remanded to said court, and that judgment be there entered for the plaintiffs for the damages assessed by the jury and costs, &c.